UDALL, Vice Chief Justice:
In our decision in this case filed February 1, 1968, we made reference to returned checks admitted in the original trial for the purpose of showing a common scheme or 'plan of which the check upon which defendant was being prosecuted was merely a part.
We did not intend by this statement to hold that the checks are admissible without ' establishing their authenticity as instruments uttered by defendant.
Appellant’s motion for rehearing is denied.
McFARLAND, C. J., and STRUCKMEYER, BERNSTEIN and LOCKWOOD, JJ., concur.